DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on October 28, 2021 has been entered. The claims pending in this application are claims 45-63 and 65-83 wherein claims 55-62 and 76-81 have been withdrawn in the office action mailed on October 16, 2017, configurations b) to d) of the MIPs in claim 65 and item a) of claim 66 have been withdrawn in the office action mailed on November 2, 2018, and the allele ratio and the SNP ratio have been withdrawn due to the restriction requirement mailed on February 4, 2021. Rejection and/or objection not reiterated from the previous office action are hereby withdrawn in view of applicant’s amendment filed on October 28, 2021. Claims 45-54, 63, 65-75, 82, and 83, configuration a) of MIPs in claim 65, item b) in claim 66, and a chromosomal ratio in claims 63, 67-75, 82, and 83 will be examined. 

Drawings
Newly submitted Figures 9 and 10 have been accepted by the office. 

Claim Objections
Claim 67 is objected to because of the following informality: “the sample comprising maternal and fetal polynucleotides” in step b) should be “the sample comprising the maternal and fetal polynucleotides”. 
Claim 67 is objected to because of the following informalities: (1) “the sample comprising maternal and fetal polynucleotides” in step b) should be “the sample comprising the maternal and fetal polynucleotides”; (2) “the hybridization sequences using polymerase” in step c) should be “the hybridization sequences using a polymerase”; (3) “ligating MIPs” in step d) should be “ligating said MIPs”; and (4) “one of the plurality of MIP” in step h) should be “one of the plurality of MIPs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Note that this rejection is modified from the rejection 35 U.S.C. 112(a) mailed on April 28, 2021 in view of the amendment filed on October 28, 2021. 
Claims 45-54, 63, 65-75, 82, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hybridizing a plurality of linear molecular inversion probes (MIPs) to a sample comprising a mixture of maternal and fetal DNA polynucleotides, does not reasonably provide enablement for determining the presence or absence of a genetic alteration at one or more loci of interest in a sample using the methods as recited in claims 45-54, 63, 65, and 66, and testing a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides using the methods as recited in claims 67-75, 82, and 83.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

	
The Nature of The Invention
The claims are drawn to a method for determining the presence or absence of a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides and a method of testing for a genetic alteration at one or more loci in a sample
comprising a mixture of maternal and fetal DNA polynucleotides. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 45-54, 63, 65, and 66 encompass a method for determining the presence or absence of a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides, comprising the steps of: a) obtaining maternal and fetal polynucleotides in a test sample; b) hybridizing a plurality of molecular inversion probes (MIPs), each of said MIPs comprising a first hybridization sequence, a second hybridization sequence, two or more universal primer sequence, and an identifier, wherein a unique identifier is assigned to each of said MIPs targeting a genetic alteration and a unique identifier is assigned to each of said MIPs targeting at least one reference locus, wherein the plurality of  each of MIPs comprises a plurality of each of said MIPs directed to at least one locus of interest and a plurality of each of said MIPs directed to at least one reference locus outside the locus of interest in the sample comprising the maternal and fetal polynucleotides, wherein the at least one locus of interest is associated with the genetic alteration and the at least one reference locus is not associated with the genetic alteration; c) after step (b), optionally extending the first and second hybridization sequences using a polymerase; d) ligating MIPs to produce circular ligation products, wherein each of the circular ligation products is produced from one of said MIPs; e) isolating circular ligation products from linear MIPs, thereby selectively isolating the at least one locus of interest and the at least one reference locus; f) enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step; and g) determining the presence or absence of the genetic alteration at the one or more loci, wherein the genetic alteration is a Copy Number Variant (CNV). Claims 67-75, 82, and 83 encompass a method of testing for a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides, comprising the steps of: a) obtaining maternal and fetal polynucleotides in a test sample; b) hybridizing a plurality of molecular inversion probes (MIPs), each of said MIPs comprising a first hybridization sequence, a second hybridization sequence, two or more universal priming sites, and an identifier, wherein the plurality of MIPs comprises a plurality of MIPs directed to at least one locus of interest and a plurality of MIPs directed to at least one reference locus outside the locus of interest in the sample comprising maternal and fetal polynucleotides; c) optionally extending hybridization sequences using polymerase; d) ligating said MIPs to produce circular ligation products, wherein each of the circular ligation products is produced from one od said MIPs; e) isolating bound circular ligation products from unbound, linear MIPs; f) amplifying a region from the ligation products, wherein the region comprises the identifier and optionally sequences other than genomic sequences; g) enumerating the identifier within each of the ligation products; and h) determining the presence or absence of a genetic alteration at one or more loci, optionally comprising determining the sex of a fetus wherein a unique identifier is assigned to MIPs targeting a genetic alteration and a unique identifier is assigned to MIPs targeting at least one reference locus; wherein the first hybridization sequence and the second hybridization sequence of one of the plurality of MIPs directed to the at least one locus of interest bind sites on an identical strand of a polynucleotide sequence in the locus of interest; and wherein said determining the presence or absence of the genetic alteration at the one or more loci comprises: i) calculating, based on the enumerated unique identifiers, a chromosomal ratio; and ii) comparing the ratio to a reference value, and wherein the genetic alteration is a Copy Number Variant (CNV).

Working Examples
The specification provides working examples (see pages 59-65) for: (1) General Experimental Parameters for MIP Probe Ligation and Amplification; (2) Detection of Trisomy 21; (3) Multi-CNV Test for Chromosomes 13, 18, 21, X, and Y; (4) Detection of SNP and CNV of Causal Variants for Autism; (5) Detection of Genetic Alterations with High Sensitivity; and (6) Example Padlock-Style Probe. However, the specification provides no working example for the methods recited in claims 45-54, 63, 65-75, 82, and 83. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
Although the specification provides working examples (see pages 59-65) for: (1) General Experimental Parameters for MIP Probe Ligation and Amplification; (2) Detection of Trisomy 21; (3) Multi-CNV Test for Chromosomes 13, 18, 21, X, and Y; (4) Detection of SNP and CNV of Causal Variants for Autism; (5) Detection of Genetic Alterations with High Sensitivity; and (6) Example Padlock-Style Probe, the specification does not provide a guidance to show that the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods as recited in claims 45-54, 63, 65, and 66 and a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-75, 82, and 83. 
Furthermore, there is no experimental condition and/or experimental data in the specification to support the claimed invention.  During the process of the prior art search, the examiner has not found any prior art which is related to the methods recited in claims 45-54, 63, 65-75, 82, and 83. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods as recited in claims 45-54, 63, 65, and 66 and whether a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-75, 82, and 83. 
First, since the specification shows that “as shown in FIG. 4, one or more probes sets, each comprising at least two hybridization sequences, 408 and 410, complementary for sequences in the sample samplestrand, 416, are hybridized to one or more loci of interest in the sample and one or more loci outside the loci of interest. Probes are generally assigned an identifier molecule such as a molecular barcode sequence, 404. In some cases, a probe set may comprise a molecular inversion probe (MIP), 400, and constructed from additional sequences, such as universal primer sequences, 402 and 414, a restriction site, 460, and linker sequences, 412. Two or more probes are then ligated, 418, to produce a single contiguous ligation product at the ligation site, 432. Bound probes may be isolated through treatment with exonuclease, which selectively targets ends of linear polynucleotides, 406 and may digest sample DNA strands and unbound probes while leaving bound circular probes intact. Identifier molecules are identified and enumerated using various means, including universal amplification from universal priming sites, 434, and 430, sites in the barcode sequence, 426, or sites in the hybridization sequences, 438 and 436. Generally, the abundance of barcodes, previously assigned to particular probe set, is generally proportional to the abundance of loci to which the particular probe set is complementary. Thus, the abundance of barcodes may be proportional to the copy number of the loci originally present in the sample. The system and methods of this disclosure provide for various methods for enumeration of identifiers and the use of enumerated identifiers in determining the presence or absence of genetic alterations in a sample, such as determining CNV at one or more loci” (see paragraph [0048] and Figure 4 of US 2014/0342354 A1, which is US publication of this instant case), the teachings of the specification clearly indicate that the scopes of claim 45 or 67 is much broader than the teachings of the specification because claim 45 or 67 does not require that the first hybridization sequence is located on either 5’ or 3’ of each of said MIPs and the second hybridization sequence is located on either 3’ or 5’ of each of said MIPs.  Since it is known that after a linear nucleic acid probe hybridizes to a target nucleic acid, the linear nucleic acid probe can be ligated using a ligase to become a circular ligation product only when both 5’ and 3’ ends of the linear nucleic acid probe hybridize to the target nucleic acid (see Figures 7 and 15 of US Patent No. 6,855,523 B2) and claim 45 or 67 does not require that the first hybridization sequence is located on either 5’ or 3’ of each of said MIPs and the second hybridization sequence is located on either 3’ or 5’ of each of said MIPs, 
if the first hybridization sequence and the second hybridization sequence are located on middle regions of each of MIPs and are adjacent each other, it is unpredictable how circular ligation products can be produced by ligating said MIPs wherein each of the circular ligation products is produced from one of said MIPs as recited in step d) of claim 45 or 67 such that the methods recited in claims 45-54, 63, 66-75, and 83 cannot be performed. Furthermore, although step d) of claim 45 or 67 requires that each of the circular ligation products is produced from one of said MIPs, since claim 45 or 67 does not require that both the first hybridization sequence and the second hybridization sequence in each of MIPs can hybridizes to one of the maternal and fetal polynucleotides, if only one of the first hybridization sequence and the second hybridization sequence in each of MIPs hybridizes to one of the maternal and fetal polynucleotides, it is unpredictable how ligating said MIPs can produce circular ligation products wherein each of the circular ligation products is produced from one of said MIPs so that the presence or absence of a genetic alteration at one or more loci in a sample comprising a mixture of maternal and fetal DNA polynucleotides cannot be determined or tested. Although claim 45 or 67 requires that the at least one locus of interest and the at least one reference locus are existed in the sample comprising a mixture of maternal and fetal polynucleotides, since claim 45 or 67 does not indicate how to differentiate the circular ligation products from said linear MIPs, it is unpredictable how the at least one locus of interest and the at least one reference locus can be selectively isolated based on isolating the circular ligation products from said linear MIPs. Although step f) of claim 45 requires enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step, since claim 45 does not indicate how determining the presence or absence of a genetic alteration at one or more loci in step g) is correlated with enumerating identifiers associated with the at least one locus of interest and the at least one reference locus selectively isolated in the isolating step, it is unpredictable that, in which situation, a genetic alteration is present at one or more loci in the sample comprising a mixture of maternal and fetal polynucleotides, and in which situation, a genetic alteration is absence at one or more loci in the sample comprising a mixture of maternal and fetal polynucleotides. In addition, since the sample of claim 45 or 67 does not comprises two chromosomes, if the sample does not contain two chromosomes, it is unpredictable how a chromosomal ratio can be calculated based on the enumerated unique identifiers as recited in claim 63 or step h) of claim 67 such that the method recited in claim 63 or 67 cannot be performed. 
Second, although the specification shows that “[I]n some embodiments, a genetic alteration is a copy number variation (CNV). In some embodiments, a genetic alteration is a causal variant”, “[I]n some embodiments, the genetic alteration is fetal aneuploidy”, and “[0274] Peripheral blood samples are collected from a pregnant woman in her first or second trimester of pregnancy. Collected samples are centrifuged to obtain cell-free plasma. Cell-free DNA is the extracted from the plasma fraction using QiAmp DNA Blood Mini Kit (Qiagen) according to the manufacturer's instructions. Approximately 5 ng of DNA is obtained from 15 ml of blood. [0275] MIP probe sets, designed for loci of interest in chromosome 21, are used to test the sample for detection of putative Trisomy 21. Loci of interest are selected throughout the chromosome, in regions of both arms and centromeric regions. Specific probe sequences are selected using optimization algorithms such as ROSO to select optimal probes and probe sets for hybridization. Selection criteria include site selectivity, minimization of cross reactivity with loci outside of chromosome 21, probe length, salt tolerance in hybridization reactions, minimization of secondary structures in the probes and minimization of probe-probe dimerization. Selection criteria and optimization are applied to individual probe sets as well as throughout the entirety of probes used. 100 probe sets are used to hybridize to chromosome 21 and each probe contains 2 probes. [0276] Within each probe set, the first probe and second probe are selected such that no gap exists between the probes when bound to a complementary sequence. Chromosome 21 MIP probes are all commonly assigned an oligonucleotide barcode sequence (‘X’). Barcode ‘X’ in the MIP probes is flanked by 2 universal primer sites (‘A’) in a similar configuration as shown in FIG. 6B. [0277] In addition to probes designed to hybridize to Chromosome 21, MIP probes designed towards a reference loci, outside of chromosome 21 (locus of interest) are used. 100 MIP probes, designed to hybridize throughout Chromosome 2 are used. Within each probe set, the first probe and second probe are selected such that no gap exists between the probes when bound to a complementary sequence, similar to probes for Chromosome 21. Selection criteria and optimization are applied to Chromosome 2 reference probes in a similar fashion as probes to Chromosome 21, as described herein. Chromosome 2 MIP probes are all commonly assigned an oligonucleotide barcode sequence (‘Y’). Barcode ‘Y’ in the MIP probes is flanked by 2 universal primer sites (‘A’) in a similar configuration as shown in FIG. 6B. [0278] Both Chromosome 21 and 2 probe sets are simultaneously applied to the sample in a single hybridization reaction. Probe concentrations for both Chromosome 2 and 21 are added in excess of 5× the concentration of loci tested in the cell-free DNA sample. Sample polynucleotides are first denatured to produce single stranded cell-free DNA molecules at 95 C for 5 min and hybridization of probes is allowed to proceed overnight at 65 C. Ligation of bound MIP probes is then performed, with addition of NEB ligase and buffer. The reaction is placed at 25 C and the ligation is allowed to continue for 2 hours. [0279] An exonuclease reaction is then performed to degrade unbound probes in the sample with the addition of a combination of ExoI/III (Epicentre) for 5 hours at 37 C. The reaction mixture is then run through a silica gel matrix as a clean-up step to remove degraded unbound probes and residual cell free DNA sample polynucleotides. Ligated products are eluted from the silica gel matrix and second strand synthesis is performed using KAPA/HIFI polymerase. A primer complementary to a portion of linker sequence in the probe used for second strand synthesis. [0280] After second strand synthesis, a universal amplification step is performed using primers complementary to primer sites ‘A.’ Several rounds of linear amplification are performed followed by multiple rounds of logarithmic amplification cycles. [0281] Amplification products are then ligated to universal adapters using Illumina Genomic Adaptor Oligo Mix and Illumina adaptors (Non-Index Y-Adaptors). The adaptor-ligated barcode sequences are purified from unligated adaptors, adaptor dimers, and other reagents using magnetic beads provided in the Agencourt AMPure XP PCR purification system. The purified amplified product is then eluted in 40 µl of Qiagen EB Buffer. The amplified DNA is sequenced using Illumina's Genome Analyzer II to obtain single-end reads. Reads for both barcodes X and Y are enumerated using Illumina software. A total set threshold of reads counts is set at 10000, after which counts are discontinued. A ratio of X/Y counts is calculated and compared additionally compared to a threshold reference value comprising a composite score of X/Y ratios obtained from similar experiments. Coefficient of variation and chi square analysis are performed to provide statistical significance of the calculated ratio. Determination of CNV is made by assessing the calculated ratio and comparison to a reference value” (see paragraphs [0011], [0023] and [0274] to [0281] of US 2014/0342354 A1, which is US publication of this instant case), the teachings of the specification clearly indicate that a genetic alteration is a copy number variation (CNV). Although it is known that a genetic alteration can be detected by genetic testing techniques including PCR, DNA sequencing, chromosome analysis (karyotyping), Fluorescence in situ hybridization (FISH), Microarray testing, and Gene expression profiling (see “Genetic Testing Techniques”), claim 45 or 67 indicates that the genetic alteration is a Copy Number Variant (CNV) while claim 54 or 75 indicates that the genetic alteration is a Copy Number Variant (CNV), a causal variant, a loss of heterozygosity (LOH), rearrangements, subtelomeric rearrangement, aneupoloidy, partial aneulpoidy, polypoloidy, chromosomal instability, mutations, rare mutations, copy number variations, transversions, translocations, inversion, indels, deletions, chromosomal structure alterations, gene fusions, chromosome fusions, gene truncations, gene amplification, gene duplications, chromosomal lesions, DNA lesions, abnormal changes in nucleic acid chemical modifications, abnormal changes in epigenetic patterns, abnormal changes in nucleic acid methylation, viral insertions, parasitic DNA insertions, alterations in tandem repeats, infection or cancer, the specification and available prior arts do not teach that a causal variant, a loss of heterozygosity (LOH), rearrangements, subtelomeric rearrangement, aneupoloidy, partial aneulpoidy, polypoloidy, chromosomal instability, any kind of mutations, rare mutations, copy number variations, transversions, translocations, inversion, indels, deletions, chromosomal structure alterations, gene fusions, chromosome fusions, gene truncations, gene amplification, gene duplications, chromosomal lesions, DNA lesions, abnormal changes in nucleic acid chemical modifications, abnormal changes in epigenetic patterns, abnormal changes in nucleic acid methylation, viral insertions, parasitic DNA insertions, alterations in tandem repeats, infection or cancer can be determined or tested using the method recited in claim 54 or 75. For example, although it is known that chromosomal instability can be caused by defects in chromosome cohesion, the spindle assembly checkpoint (SAC), centrosome copy number, kinetochore-microtubule attachment dynamics, and cell-cycle regulation (see pages 2-9 from Thompson et al., Curr. Biol., 20, R285-R295, 2010), the specification and available arts do not teach that the method recited in claim 54 or 75 can be used for determining or testing defects in chromosome cohesion, the spindle assembly checkpoint (SAC), centrosome copy number, kinetochore-microtubule attachment dynamics, and cell-cycle regulation. Testing whether the method recited in claim 54 or 75 can be used for determining or testing defects in chromosome cohesion, the spindle assembly checkpoint (SAC), centrosome copy number, kinetochore-microtubule attachment dynamics, and cell-cycle regulation requires various different experimentations with no guarantee of success, thereby demanding years of inventive effort for effective reduction to practice. Thus, the quantity of experimentations in this area would be extremely large since there are a significant number of parameters that would have to be studied and the ultimate outcome of such experimentations is completely unpredictable. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  These undue experimentation at least includes to test whether the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods recited in claims 45-54, 63, 65, and 66 and whether a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-75, 82, and 83. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Response to Arguments
In page 14, fifth paragraph bridging to page 15, third paragraph of applicant’s remarks, applicant argues that “[A]t pages 14-15 of the Office Action, the Office acknowledges that ‘the teachings of the specification clearly indicate that the methods recited in claim 45 or 67 only can be used for determining the presence or absence of a copy number variation of one or more loci of a specific chromosome in a sample comprising a mixture of maternal and fetal DNA polynucleotides’ (emphasis added).Without acquiescing to the assertions of the Office, and for the purpose of advancing this case toward allowance, applicant has amended independent claims 45 and 67 to recite that ‘the genetic alteration is a Copy Number Variant (CNV).’ Support for these amendments is found throughout the specification and at least in original claim 54. Applicant respectfully asserts that the addition of this limitation into the independent claims is sufficient to overcome this ground for rejection”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “the Office acknowledges that ‘the teachings of the specification clearly indicate that the methods recited in claim 45 or 67 only can be used for determining the presence or absence of a copy number variation of one or more loci of a specific chromosome in a sample comprising a mixture of maternal and fetal DNA polynucleotides’ (emphasis added)”, claim 45 or 67 does not require that a genetic alteration is 
 a copy number variation of one or more loci of a specific chromosome and in above rejection, the examiner has not indicate that the presence or absence of a genetic alteration at one or more loci of interest in a sample can be determined using the methods recited in claims 45-54, 63, 65, and 66 and a genetic alteration at one or more loci of interest in a sample comprising a mixture of maternal and fetal DNA polynucleotides can be tested using the methods as recited in claims 67-75, 82, and 83.  Since applicant has not addressed all issues in the above rejection under 35 U.S.C. 112(a) in the response, this rejection has been maintained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-54, 63, 65-75, 82, and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 or 67 is rejected as vague and indefinite in view of step g). Since the specification does not have the definitions for “genetic alternation” and “copy number variant”, the specification describes that a genetic alteration is a copy number variation (CNV) (see paragraph [0011] of US 2014/0342354 A1, which is US publication of this instant case), and it is known that “genetic alternations include chromosomal abnormalities and gene mutations” (see the definition for “Genetic Alternations”) and “copy number variant refers to the genetic trait involving the number of copies of a particular gene present in the genome of an individual” (see the definition for “copy number variant”), a genetic alteration is not equal to a Copy Number Variant (CNV) and the metes and bounds of “the genetic alteration is a Copy Number Variant (CNV)” is unclear. Please clarify. 
Claim 63 or 67 is rejected as vague and indefinite. Since the sample of claim 45 or 67 does not comprises two chromosomes, if the sample does not contain two chromosomes, it is unclear why a chromosomal ratio can be calculated based on the enumerated unique identifiers as recited in claim 63 or step h) of claim 67. Please clarify.
Response to Arguments
In page 16, last paragraph bridging to page 17, first paragraph of applicant’s remarks, applicant argues that “applicant notes that independent claims 45 and 67 do not necessarily eliminate a test sample from having two chromosomes. Therefore, instances where the test sample includes two chromosomes, a chromosomal ratio can be calculated as claimed”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Since claim 45 or 67 does not requires that the sample comprises two chromosomes and the specification teaches that the sample can only contain a polynucleotide (eg., see a sample polynucleotide in paragraphs [0064] and [0068] of US 2014/0342354 A1, which is US publication of this instant case), if the sample does not contain two chromosomes, it is unclear why a chromosomal ratio can be calculated based on the enumerated unique identifiers as recited in claim 63 or step h) of claim 67.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 54 and 75 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because claim 45 or 67 has limited the genetic alteration as a CNV.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	No claim is allowed.  
15.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 31, 2021